PER CURIAM.
This case was heard upon the record, the briefs of respective parties and oral argument of counsel for appellants; and it appearing to the Court that the verdicts are supported by substantial evidence, that no exceptions were taken to the Court’s charge to the jury, and that appellants’ contention that there was a material variance between *798the allegations of the indictment and the evidence on behalf of the appellee are not correct as a matter of law; it is ordered that the judgment of the District Court be and is affirmed.